UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4118



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NAQUAN LAMONTE EADDY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-153)


Submitted: September 27, 2004             Decided:   October 12, 2004


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Naquan Lamonte Eaddy seeks to appeal his conviction and

thirty-four month sentence imposed following his guilty plea to

possession of an unregistered sawed-off shotgun.               See 26 U.S.C.

§§ 5841, 5861(d) and 5871 (2000).

          Eaddy’s counsel filed a brief pursuant to Anders v.

California,    386   U.S.   738   (1967),   stating     that   there    were   no

meritorious grounds for appeal but raising as potential issues

whether the district court complied with Fed. R. Crim. P 11 in

accepting Eaddy’s guilty plea and whether the court erred in

denying Eaddy a two-level decrease under U.S. Sentencing Guidelines

Manual, § 3E1.1 (2002).       Although advised of his right to file a

pro se supplemental brief, Eaddy declined to do so.                      Eaddy,

however, filed a Fed. R. App. P. 28(j) letter directing our

attention to the Supreme Court’s recent decision in Blakely v.

Washington, 124 S. Ct. 2531 (2004).

          We    have   reviewed    the   record   and    conclude      that    the

district court fully complied with Rule 11 and that Eaddy entered

his plea knowingly, voluntarily and intelligently.               We also find

that the court did not err in determining that Eaddy was not

eligible for application of § 3E1.1 due to his failure to appear at

jury selection. Finally, in light of our recent decision in United

States v. Hammoud, __ F.3d __, 2004 WL 2005622 (4th Cir. Sept. 8,




                                    - 2 -
2004) (No. 03-4253), petition for cert. filed, __ U.S.L.W. __ (U.S.

Aug. 6, 2004) (No. 04-193), Eaddy’s Blakely claim is without merit.

           In accordance with the requirements of Anders, we have

reviewed   the   entire   record   in   this   case   and   have   found   no

meritorious issues for appeal.          Accordingly, we affirm Eaddy’s

conviction and sentence.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.         If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -